UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
RICARDO JENKINS,                          )
                                          )
                        Plaintiff,        )
                                          )
            v.                            )                 Civil Action No. 17-0218 (EGS)
                                          )
DISTRICT OF COLUMBIA,                     )
                                          )
                        Defendant.        )
_________________________________________ )


                                 MEMORANDUM OPINION

       This matter is before the Court on Defendant District of Columbia’s Motion to Dismiss

[ECF No. 5] and the Federal Defendant’s Motion to Dismiss, or in the Alternative, for Summary

Judgment [ECF No. 13]. For the reasons discussed below, the motions are granted.


                                       I. BACKGROUND


       Plaintiff’s claims arose from an incident on November 13, 2014 at the Re-Entry

Sanctions Center (“RSC”) operated by the Court Services and Offender Supervision Agency

(“CSOSA”). Compl. at 2 (page number designated by the Court); Fed. Defs.’ Mem. of P & A. in

Support of Fed. Defs.’ Mot. to Dismiss, or in Alternative, for Summ. J. (“Fed. Defs.’ Mem.”),

Leonard Decl. ¶¶ 1-2. Plaintiff and the other resident involved in the incident had been referred

to the RSC “due to substance abuse issues.” Leonard Decl. ¶ 8. They “were roommates while

housed at the RSC.” Id. Roger Leonard and Benjamin Treadwell were substance abuse

counselors at the RSC. Def.’s Mem., Treadwell Decl. ¶ 1; Leonard Decl. ¶ 1. Neither Mr.
Leonard nor Mr. Treadwell were aware of any animosity between, or any prior incident

involving, plaintiff and the other resident. Leonard Decl. ¶ 8; Treadwell Decl. ¶ 3.

       According to plaintiff, while he was speaking with Mr. Leonard in the hand scan room,

the other resident entered the room, sat on Mr. Leonard’s desk, and refused to leave when “Mr.

Leonard told [him] that he was not finish[ed] talking to [plaintiff].” Compl. ¶ 2. At that time,

the other resident allegedly called plaintiff “derogatory names,” and “started striking [plaintiff]

viciously.” Id.; see Jenkins Decl., ECF No. 15 ¶¶ 2-3. Plaintiff claimed that “[t]here was no

intervention by anyone until [the other resident] stop[ped] his attack . . . and left the room on his

[own].” Compl. at 2.

       Mr. Leonard described the incident as follows:


                      2. While serving in the capacity of Substance Abuse
               Counselor, I was involved in an altercation that took place on
               November I 3, 2014 at the RSC. On that date, I was in the hand scan
               room at the RSC speaking with [plaintiff] about an incident that
               occurred the day before. I was sitting on a chair that was facing the
               computer in that room while [plaintiff] was sitting in a chair that was
               facing the opposite direction toward the doorway to the 6th floor
               hallway.

                      3. While speaking with [plaintiff], another RSC resident
               appeared in the doorway to the hand scan room. I asked the resident
               to leave and return when I was finished speaking with [plaintiff].
               The other resident then left, and returned approximately five to ten
               minutes later.

                       4. When [plaintiff] saw the resident standing in the doorway
               he made an obscene comment about the resident's mother;
               specifically that [plaintiff] called the other resident’s mother a
               “bitch.” Apparently a few days earlier both [plaintiff] and the
               resident were in a group meeting at the RSC during which the other
               resident shared that his mother had passed away while he was
               holding her.

                                                  2
                        5. After [plaintiff] made the comments, he got up from the
                chair and walked toward the resident. Because of where I was
                standing I could not tell whether the other resident walked toward
                [plaintiff] first, or whether [plaintiff] walked toward him first. At
                that point I turned my chair to face [plaintiff] and the resident, both
                of whom were already in the middle of the hand scan room
                attempting to punch each other. From my vantage point, I could not
                discern who attempted first contact.

                       6. I immediately called for assistance from Substance Abuse
                Counselor, Benjamin Treadwell, who entered the room and stood
                between the two men, at which time both men stopped fighting.
                Security personnel then entered the room and kept both men away
                from each other. To my best recollection, the entire altercation
                between the two residents lasted approximately thirty (30) seconds
                to one (l) minute. I was not aware of any animosity or any prior
                incident between [plaintiff] and the other resident.

                        7. At some point, [plaintiff] had a bruise on his face. I do
                not have any recollection or information as to when the injury
                occurred. Because of his injury, security personnel escorted
                [plaintiff] to the RSC's medical unit. [Plaintiff] was later seen at
                Providence Hospital where he was diagnosed with having a
                contusion and was prescribed ibuprofen for pain.
Leonard Decl. ¶¶ 2-7.

        When Mr. Treadwell entered the room, he “observed an incident . . . wherein the two

men were trying to grab each other.” Treadwell Decl. ¶ 2. He believed the “altercation . . . to be

more of a verbal exchange than a physical exchange,” although plaintiff did “have a bruise on his

face[.]” Id.

        Plaintiff asserts that defendants’ employees “did not use their Fundermental [sic]

discretion in good Judgment to prevent an attack on [plaintiff], and as a result plaintiff “was

severely Injuried [sic].” Compl. at 1. He deems defendants’ actions negligent and in violation of

his Eighth Amendment rights. Id. As compensation for his injuries, plaintiff demands $5

million. Id. at 2.
                                                  3
                                          II. DISCUSSION


                           A. District of Columbia’s Motion to Dismiss
       The District of Columbia moves to dismiss plaintiff’s complaint in its entirety on the

ground that the claims are barred. See Mem. of P. & A. in Support of the District of Columbia’s

Mot. to Dismiss (“District Mem.”) at 3. “[T]he Court has previously dismissed [a] Complaint

regarding the same incident on the merits,” the District argues, such that “the current Complaint

is barred by the doctrine of res judicata.” Id.

       “The preclusive effect of a judgment is defined by claim preclusion and issue preclusion,

which are collectively referred to as res judicata.” Taylor v. Sturgell, 553 U.S. 880, 892 (2008)

(internal quotation marks omitted). “Under claim preclusion, a final judgment on the merits of

an action precludes the parties or their privies from relitigating issues that were or could have

been raised in [a prior] action.” Sheppard v. District of Columbia, 791 F. Supp. 2d 1, 4 (D.D.C.

2011) (quoting Drake v. FAA, 291 F.3d 59, 66 (D.C. Cir. 2002)) (internal quotation marks and

additional citation omitted); see New Hampshire v. Maine, 532 U.S. 742, 748 (2001) (“Claim

preclusion generally refers to the effect of a prior judgment in foreclosing successive litigation of

the very same claim, whether or not relitigation of the claim raises the same issues as the earlier

suit.”). Parties are thus prevented from relitigating in a separate proceeding “any ground for

relief which they already have had an opportunity to litigate[,] even if they chose not to exploit

that opportunity,” and regardless of the soundness of the earlier judgment. Hardison v.

Alexander, 655 F.2d 1281, 1288 (D.C. Cir. 1981); I.A.M. Nat’l Pension Fund v. Indus. Gear

Mfg.Co., 723 F.2d 944, 949 (D.C. Cir. 1983) (noting that res judicata “forecloses all that which

might have been litigated previously”).

                                                  4
        On March 17, 2015, in the Superior Court of the District of Columbia, plaintiff sued the

District of Columbia government, among others, and demanded damages of $ 5 million for

injuries allegedly sustained in the altercation on November 13, 2014 at the RSC. See Complaint,

Jenkins v. District of Columbia, Civ. No. 15-523 (D.D.C. Apr. 9, 2015). After the federal

defendants removed the action to this Court, the District of Columbia moved to dismiss the

complaint and represented that plaintiff consented to its motion. See Def. District of Columbia’s

Consent Mot. to Dismiss, Jenkins v. District of Columbia, Civ. No. 15-523 (D.D.C. May 6,

2015). The Court granted the motion and that of the federal defendants, dismissed the complaint,

and closed the case. See Dismissal Order, Jenkins v. District of Columbia, Civ. No. 15-523

(D.D.C. May 28, 2015).

        Federal Rule of Civil Procedure 41(b) provides:

                If the plaintiff fails to prosecute or to comply with these rules or a
                court order, a defendant may move to dismiss the action or any claim
                against it. Unless the dismissal order states otherwise, a dismissal
                under this subdivision (b) and any dismissal not under this rule –
                except one for lack of jurisdiction, improper venue, or failure to join
                a party under Rule 19 – operates as an adjudication on the merits.
Fed. R. Civ. P. 41(b). Relying on Rule 41(b), the District posits that the dismissal of plaintiff’s

prior complaint was involuntary, and because the dismissal order did not state otherwise, it

operates as an adjudication on the merits. District Mem. at 3. Thus, the District argues,

plaintiff’s claims arising from the November 13, 2014 incident are barred under the doctrine of

res judicata. Id. at 3-4.

        Plaintiff appears to have consented to the dismissal of his claims against the District of

Columbia in the prior action. In light of his status as a pro se litigant, his consent cannot be

construed reasonably as an involuntary dismissal with preclusive effect. The Court declines to
                                                  5
dismiss under the doctrine of res judicata. However, the instant complaint is subject to dismissal

for a different reason: it fails to state a claim upon which relief can be granted.

        A “complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible “when the

plaintiff pleads factual content that allows the court to draw [a] reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556).

Although “‘detailed factual allegations’” are not required, a plaintiff must offer “more than an

unadorned, the defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 677 (quoting

Twombly, 550 U.S. at 555-57). “The court assumes the truth of all well-pleaded factual

allegations in the complaint and construes reasonable inferences from those allegations in the

plaintiff’s favor . . . , but is not required to accept the plaintiff’s legal conclusions as correct[.]”

Sissel v. U.S. Dep’t of Health & Human Servs., 760 F.3d 1, 4 (D.C. Cir. 2014) (quoting Doe v.

Rumsfeld, 683 F.3d 390, 391 (D.C. Cir. 2012)).

        Plaintiff’s complaint states that the November 13, 2014 incident took place at a CSOSA

facility. It does not allege any involvement of the District of Columbia government or a District

of Columbia government employee. Rather, the complaint expressly states that plaintiff is

“suing the Federal Government” because of the action, or inaction, of federal employees.

Compl. at 1. The Court concludes that the complaint fails to state a plausible claim against the

District of Columbia, and dismissal of plaintiff’s claims against the District is warranted.

               B. Federal Defendants’ Motion to Dismiss or for Summary Judgment



                                                    6
        The Court presumes that plaintiff brings this action against CSOSA under the Federal

Tort Claims Act (“FCTA”). See 28 U.S.C. §§ 2671-80. “The FTCA waives sovereign immunity

‘under circumstances where the United States, if a private person, would be liable to the claimant

in accordance with the law of the place where the act or omission occurred.’” Hornbeck

Offshore Transp., LLC v. United States, 569 F.3d 506, 508 (D.C. Cir. 2009) (quoting 28 U.S.C. §

1346(b)(1)). Under District of Columbia law, a “plaintiff in a negligence action bears the burden

of proof on three issues: the applicable standard of care, a deviation from that standard by the

defendant, and a causal relationship between that deviation and the plaintiff's injury.” Toy v.

District of Columbia, 549 A.2d 1, 6 (D.C. 1988) (internal quotation marks and citations omitted).

        CSOSA likens plaintiff’s situation to that of an incarcerated prisoner. See Fed. Def.’s

Mem. at 7-9. “In the District of Columbia . . . penal authorities are under a duty to protect and

safeguard the prisoners entrusted to their custody.” Haith v. District of Columbia, 526 A.2d 17,

18 (D.C. 1987) (citations omitted). It is plaintiff who bears the burden to show that CSOSA

“breached its duty to protect him from harm and that his injuries were a proximate result of that

breach.” District of Columbia v. Carmichael, 577 A.2d 312, 314 (D.C. 1990) (citing Haith, 526
A.2d at 18); see also District of Columbia v. Moreno, 647 A.2d 396, 398 (D.C. 1994). Plaintiff

nowhere articulates the standard of care CSOSA was to have met, however. Nor does plaintiff

counter CSOSA’s assertions of fact, see Fed. Def.’s Statement of Material Facts as to Which

There Is No Genuine Dispute ¶¶ 8, 11, supporting the argument that it “did not breach its duty

toward [p]laintiff insofar as that duty extended to having knowledge of any previous animosity

between [p]laintiff and the [other r]esident.” Fed. Def.’s Mem. at 7. Based on the current record

of this case, plaintiff’s negligence claim fails.

                                                    7
       Plaintiff fares no better with respect to his Eighth Amendment claim. The FTCA’s

limited waiver of sovereign immunity does not extend to constitutional torts. See FDIC v.

Meyer, 510 U.S. 471, 478 (1984).


                                       III. CONCLUSION


       Plaintiff’s complaint fails to state a negligence or constitutional claim upon which relief

can be granted, and the Court will grant defendants’ motions. An Order is issued separately.




DATE: January 17, 2018                       /s/
                                             EMMET G. SULLIVAN
                                             United States District Judge




                                                 8